DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 13-15, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A).
             Regarding claim 1, Pomplun et al (see the entire document, in particular, col. 1, lines 12-17; col. 4, lines 24-30; col. 6, line 65 to col. 7, line 12; col. 8, line 54 to col. 10, line 24; col. 12, lines 41-58; Figures 1 and 3) teaches a process of making a fibrous structure (see col. 1, lines 12-17 and col. 4, lines 24-30 of Pomplun et al), including the steps of (a) providing a die including one or more filament-forming holes (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (b) supplying at least a first polymer to the die (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (c) producing a plurality of filaments including the first polymer from the die (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (d) combining the filaments with solid additives to form a mixture (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); and (e) collecting the mixture on a belt to produce a fibrous structure (see col. 12, lines 41-58 and Figure 3 of Pomplun et al). Pomplun et al does not explicitly teach (1) that the die includes three or more rows (of one or more filament-forming holes). Schwarz (see the entire document, in particular, col. 1, lines 20-28; col. 2, lines 15-52 and 62-67; claim 5, lines 1-2; Figures 1, 2A and 2b) teaches a process of making a fibrous structure (see claim 5, lines 1-2 of Schwarz), wherein the die includes three or more rows (of one or more filament-forming holes) (see col. 2, lines 15-52; Figures 1, 2A and 2B of Schwarz), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a die including three or more rows (of one or more filament-forming hole) in 
              Regarding claims 2-5 and 19, see col. 2, lines 15-52; Figures 1, 2A and 2B of Schwarz.
              Regarding claims 6 and 7, see col. 6, line 65 to col. 7, line 12 of Pomplun et al.
              Regarding claims 13-15, see col. 8, line 54 to col. 10, line 24 of Pomplun et al.
              Regarding claim 21, see col. 10, lines 10-24 of Pomplun et al.
Claims 8, 9, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Anderson et al (U.S. Patent 4,100,324 A).
             Regarding claim 8, Pomplun et al (in combination with Schwarz) teaches the use of a polyolefin in melt-blowing process (polypropylene; see col. 2, lines 62-67 of Schwarz), but does not explicitly teach (1) the use of a polyolefin in a co-form process (i.e., a process including the steps of melt-blowing and combining fibrous additives). Anderson et al (see the entire document, in particular, col. 1, lines 13-17; col. 2, lines 38-60; col. 2, line 64 to col. 3, line 17; col. 6, lines 29-42 and 46-61; col. 7, lines 42-44 and 59-68) teaches a process of making a fibrous structure (see col. 1, lines 13-17 of Anderson et al), including the use of a polyolefin in a co-form process (see col. 2, lines 38-60 and col. 7, lines 59-68 of Anderson et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a polyolefin in the process of Pomplun et al (in combination with Schwarz) in view of Anderson et al because Schwarz teaches the use of a polyolefin in a melt-blowing process (see col. 2, lines 62-67 of Schwarz) and the substitution of one known material (i.e., polyolefin, as taught by 
             Regarding claim 9, see col. 7, lines 59-68 of Anderson et al.
             Regarding claim 22, see col. 7, lines 42-44 of Anderson et al.
             Regarding claim 23, see col. 6, lines 38-42 of Anderson et al.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Haynes et al (U.S. Patent Application Publication 2005/0133971 A1).
             Regarding claim 10, Pomplun et al (in combination with Schwarz) does not explicitly teach (1) that the polymer is poly-lactic acids, polyhydroxyalkanoates, polycaprolactones, and mixtures thereof. Haynes et al (see the entire document, in particular, paragraphs [0003], [0035] and [0071]) teaches a process of making a fibrous structure (see paragraphs [0003] and [0035] of Haynes et al), wherein the polymer is poly-lactic acid (see paragraph [0071] of Haynes et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use poly-lactic acid in the process of Pomplun et al (in combination with Schwarz) in view of Haynes et al because the substitution of one known material (i.e., poly-lactic acid, as taught by Haynes et al) for another known material (i.e., polyester, polyvinyl alcohol, as taught by Pomplun et al) would have yielded predictable results (e.g., the manufacture of a fibrous structure) to one of ordinary skill in the art.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Trokhan et al (U.S. Patent Application Publication 2003/0203196 A1).
             Regarding claim 11, Pomplun et al (in combination with Schwarz) does not explicitly teach (1) that the polymer includes a natural polymer. Trokhan et al (see the entire document, in particular, paragraphs [0007], [0008], [0123], [0127], [0130] and [0152]) teaches a process of making a fibrous structure (see paragraph [0008] of Trokhan et al), wherein the polymer is a natural polymer (see paragraphs [01237], [0127], [0130] and [0152] of Trokhan et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a natural polymer in the process of Pomplun et al (in combination with Schwarz) in view of Trokhan et al because the substitution of one known material (i.e., starch, as taught by Trokhan et al) for another known material (i.e., polyester, polyvinyl alcohol, as taught by Pomplun et al) would have yielded predictable results (e.g., the manufacture of a fibrous structure) to one of ordinary skill in the art.
             Regarding claim 12, see paragraphs [0123], [0127], [0130] and [0152] of Trokhan et al.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Stadelman et al (U.S. Patent Application Publication 2005/0170729 A1).
             Regarding claim 16, Pomplun et al (in combination with Schwarz) does not explicitly teach (1) the step of contacting a surface of the fibrous structure with a plurality of filaments 
             Regarding claims 17 and 18, see paragraph [0012] of Stadelman et al.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Ouellette et al (U.S. Patent Application Publication 2007/0202766 A1).
              Regarding claim 20, Pomplun et al (in combination with Schwarz) does not explicitly teach (1) making a fibrous structure having a pore volume distribution such that greater than about 40% of the total pore volume present in the fibrous structure exists in pores of radii of from about 121 µm to about 200 µm. Ouellette et al (see the entire document, in particular, paragraphs [0016], [0019] and [0088]; Figures 4-6) teaches a process of making a fibrous structure (see paragraph [0019] of Ouellette et al), including making a fibrous structure having a pore volume distribution such that greater than about 40% of the total pore volume present in the fibrous structure exists in pores of radii of from about 121 µm to about 200 µm (see .
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Anderson et al (U.S. Patent 4,100,324 A).
             Regarding claim 24, Pomplun et al (see the entire document, in particular, col. 1, lines 12-17; col. 4, lines 24-30; col. 6, line 65 to col. 7, line 12; col. 8, line 54 to col. 10, line 24; col. 12, lines 41-58; Figures 1 and 3) teaches a process of making a fibrous structure (see col. 1, lines 12-17 and col. 4, lines 24-30 of Pomplun et al), including the steps of (a) providing a die including one or more filament-forming holes (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (b) supplying at least a polymer to the die (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (c) producing a plurality of filaments including the polymer from the die (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); (d) combining the filaments with wood pulp fibers to form a mixture (see col. 8, line 54 to col. 10, line 24 and Figure 1 of Pomplun et al); and (e) collecting the mixture on a belt to produce a fibrous structure (see col. 12, lines 41-58 and Figure 3 of Pomplun et al). Pomplun et al does not explicitly teach (1) that the die includes three or more rows (of one or more filament-forming .
Response to Arguments
Applicant’s arguments, see page 2 of the reply, filed on 16 June 2021, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Pomplun et al (U.S. Patent 5,948,710 A) as the main (or primary) reference which, like Schwarz, includes a step of melt-blowing continuous filaments.
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742